                                          Case 4:19-cv-04060-JST Document 220 Filed 03/26/21 Page 1 of 1

                                                                                                                 FILED
                                                                                                                   Mar 26 2021
                                   1
                                                                                                                 SUSANY. SOONG
                                   2                                                                        CLERK, U.S. DISTRICT COURT
                                                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                  SAN FRANCISCO
                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAMBDA LABS, INC.,                                 Case No. 19-cv-04060-JST (TSH)
                                   8                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. Nos. 212, 216
                                  10     LAMBDA, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Despite the Court’s orders, the parties are not filing joint discovery letter briefs. This

                                  14   leaves the Court once again in the frustrating position of not being able to tell what is genuinely in

                                  15   dispute concerning Labs’ motion to compel with respect to School’s financial information. The

                                  16   Court can see that RFPs 64 and 172 are in dispute. For all the other RFPs, the Court orders Labs

                                  17   to file a letter brief by 9:00 a.m. on March 29, 2020 stating what RFPs are in dispute so that the

                                  18   Court may have this information in advance of the 11:30 a.m. hearing in this matter.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: March 26, 2021

                                  22
                                                                                                     THOMAS S. HIXSON
                                  23                                                                 United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
